                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 ROBERT D. SCALF,                                 )
                                                  )        Case No. 3:18-cv-333
         Plaintiff,                               )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge H. Bruce Guyton
 CLAIBORNE COUNTY,                                )
                                                  )
         Defendant.                               )


                                  MEMORANDUM OPINION


       Before the Court is a pro se prisoner’s complaint filed under 42 U.S.C. § 1983. On

August 24, 2018, the Court entered an order screening Plaintiff’s complaint, directing the Clerk

to send Plaintiff a service packet for Defendant Claiborne County, and providing that Plaintiff

would have thirty days from the date of entry of the order to complete the service packet and

return it to the Clerk’s office. (Doc. 4, at 5.) The Court also warned Plaintiff that if he failed to

timely comply with that order, the Court might dismiss the case for want of prosecution and/or

failure to comply with Court orders. (Id.) More than two months have passed, and Plaintiff has

not complied with the Court’s August 24, 2018 order or otherwise communicated with the Court.

Accordingly, for the reasons set forth below, this action will be DISMISSED for want of

prosecution and/or failure to comply with Court orders.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);
Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court considers four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal
       was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see also Reg’l Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, it appears

that Plaintiff received the Court’s previous order but chose not to comply therewith.

Accordingly, the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Defendant has not been prejudiced by

Plaintiff’s failure to comply with the Court’s order.

       As to the third factor, Plaintiff was warned that the Court may dismiss this case if he

failed timely comply with the Court’s order. (Id.)

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner who was granted leave to proceed in forma pauperis in this

action. (Id. at 1.) Plaintiff has not pursued this action since filing his complaint and motion for

leave to proceed in forma pauperis, and Plaintiff is not complying with the Court’s orders or

otherwise communicating with the Court.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in

favor of dismissal of Plaintiff’s action pursuant to Rule 41(b). White v. City of Grand Rapids,

No. 01-229234, 34 F. App’x 210, 211, 2002 WL 926998, at *1 (6th Cir. May 7, 2002) (finding



                                                  2
that pro se prisoner’s complaint “was subject to dismissal for want of prosecution because he

failed to keep the district court apprised of his current address”); see also Jourdan v. Jabe, 951

F.2d 108 (6th Cir. 1991).

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. See Fed. R. App. P. Rule 24.

   AN APPROPRIATE JUDGMENT WILL ENTER.



                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                                 3
